[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                           FILED
                    _____________________________U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                                                        July 26, 2006
                             No. 04-13747           THOMAS K. KAHN
                    _____________________________         CLERK

                  BIA Nos. A95-220-664 & A95-220-665

GONZALO MORA,
GLORIA INES MENDEZ,
MATEO MORA,
SYLVANA MORA,


                                               Petitioners,
     versus

U.S. ATTORNEY GENERAL,

                                               Respondent.

              _________________________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
              _________________________________________

                             (July 26, 2006)

Before EDMONDSON, Chief Judge, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       Gonzalo Mora, his wife Gloria Ines Mendez, and their children, Mateo

Mora and Sylvana Mora, natives and citizens of Colombia,1 petition for review of

the adoption and affirmance by the Board of Immigration Appeals (“BIA”) of the

decision of the Immigration Judge. The decision denied asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”).2 No

reversible error has been shown; we deny the petition.

       We review the decisions of the IJ and the BIA in this case. See Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (noting that we review the BIA’s

decision; but “[i]nsofar as the [BIA] adopts the IJ’s reasoning, we will review the

IJ’s decision as well”). An IJ’s factual determination that an alien is not entitled to

asylum “must be upheld if it is supported by substantial evidence.” Mazariegos v.

U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). “Under this highly

deferential test, we affirm the IJ’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Forgue

v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (internal quotation

   1
     Mora included his wife and children as derivatives in his asylum application. We refer only
to Mora in this opinion, but our decision about Mora also applies to his wife and children.
   2
     On appeal, Mora does not offer argument on the denial of CAT relief; therefore, this claim is
abandoned. See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)
(explaining that petitioner abandons issue by failing to offer argument on that issue).

                                                2
and alteration omitted). “To reverse the IJ’s fact findings, we must find that the

record not only supports reversal, but compels it.” Mendoza v. U.S. Attorney

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      An alien may obtain asylum if he is a “refugee”: a person unable or

unwilling to return to his country of nationality “because of persecution or a

well-founded fear of persecution on account of” a protected ground, including

political opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). We have

explained that “persecution is an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation, and . . . mere harassment

does not amount to persecution.” Sepulveda, 401 F.3d at 1231 (internal quotation

omitted). The asylum applicant bears the burden of proving statutory “refugee”

status with specific and credible evidence. Al Najjar, 257 F.3d at 1284.

      An alien who seeks withholding of removal must demonstrate that his life or

freedom would be threatened in the country of removal because of a protected

ground. Mendoza, 327 F.3d at 1287. The alien must show that he

“more-likely-than-not would be persecuted or tortured upon his return” to his

country. Id. If an alien is unable to demonstrate that he is eligible for asylum, he

necessarily has failed to meet the higher burden of proof required for withholding

of removal. Al Najjar, 257 F.3d at 1292-93.

                                          3
      Mora testified that, in Colombia, he was a member of the Citizen’s Front,

which is part of Colombia’s Conservative Party, and that he provided computer

and communications equipment for Conservative Party campaigns. During the

period that he supported the Conservative Party, Mora received a telephone call

from a person who claimed to be a commander of the Revolutionary Armed Forces

of Colombia (“FARC”), a guerilla organization. The commander informed Mora

that the FARC was aware of his work with the Conservative Party and that Mora

had been selected to support the FARC. A few weeks later, Mora received

additional telephone calls from people urging him to remember his conversation

with the FARC commander. Two people, who claimed to be FARC spokesmen,

then visited Mora at his office, pointed a gun at him, and warned him that he

should support the guerillas. After receiving telephone calls from people

threatening to kill him and his family, Mora and his family left for the United

States. His mother-in-law, who remained in Colombia, later received a “sympathy

card” from the FARC that announced Mora’s death and telephone calls informing

Mora’s mother-in-law that she should tell Mora to return to Colombia.

      Mora asserts that the IJ erred in finding that he had not presented sufficient

credible evidence to show past persecution or a reasonable fear of future

persecution based on his political opinion related to his involvement with the

                                         4
Conservative Party. Substantial evidence supports the determination that Mora

failed to meet his burden that he had been persecuted, or that he faced a well-

founded fear of future persecution, on any protected ground.

      Mora’s claims of harassment not accompanied by physical harm to himself

or his family does not compel us to reverse the IJ’s conclusion that the FARC’s

alleged conduct was insufficient to demonstrate past persecution. See Sepulveda,

401 F.3d at 1231 (explaining that “a few isolated incidents of verbal harassment or

intimidation” does not establish past persecution); Silva v. U.S. Attorney Gen.,

448 F.3d 1229, 1237-38 (11th Cir. 2006) (concluding that anonymous threats and

a condolence note signed by the FARC about the alien’s death did not amount to

persecution).

      Substantial evidence also supports the conclusion that Mora failed to show a

well-founded fear of future persecution. As we have discussed, the past acts of the

FARC against Mora did not constitute persecution. In addition, although Mora

testified that his mother-in-law received some threats after he left Colombia, Mora

has not alleged that his mother-in-law or other family members who remain in

Colombia--including his father, three brothers, and four sisters--have been harmed




                                         5
by the FARC.3 See Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1259 (11th Cir.

2006) (noting that an alien did not establish a well-founded fear of future

persecution when his family continued to live unharmed in his country of

removal). Therefore, the evidence does not compel the conclusion that Mora is

eligible for asylum.4 Because he has failed to demonstrate that he is eligible for

asylum, Mora also has failed to meet the higher burden of proof required for

withholding of removal. See Al Najjar, 257 F.3d at 1292-93.

        Based on the foregoing, we deny the petition for asylum and withholding of

removal.

        PETITION DENIED.




    3
       On appeal, Mora states for the first time that the FARC killed his nephew after Mora left
Colombia. Because we cannot consider evidence that is outside of the administrative record, we do
not consider Mora’s new argument. See 8 U.S.C. § 1252(b)(4)(A) (explaining that we may decide
petition “only on the administrative record on which the order of removal is based”).
    4
       To the extent that Mora challenges the IJ’s conclusion that he could relocate to an area of
Colombia where the FARC would not threaten him, we need not consider this argument because,
for the reasons discussed, Mora otherwise has failed to meet his burden that he is eligible for asylum
based on his fear of future persecution.

                                                  6